Citation Nr: 1430695	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for degenerative changes of the lumbar spine, currently rated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2013, the Veteran provided testimony at hearing before a Veterans' Law Judge (VLJ) who has since retired from the Board.  A transcript of the proceeding is associated with the claims file. 

A May 2014 letter advised the Veteran that the VLJ that conducted his March 2013 hearing had retired and that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002).  The letter noted that if no response was received within 30 days, the Board would assume that the Veteran did not want another hearing and proceed accordingly.  To date, no response has been received from the Veteran.  


FINDING OF FACT

The Veteran's low back disability is manifested by painful motion, but flexion is not limited to 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5242 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in December 2008.  

The duty to assist has also been satisfied.  VA has obtained medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in January 2009 and December 2013.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Although the most recent examination did not include a review of the claims folder, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2013 examination was adequate for rating purposes.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Low Back Disability

The Veteran contends that his low back disability is more severe than contemplated by the currently assigned evaluation.  In a May 2005 rating decision, service connection was granted and an initial 20 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 for lumbosacral strain.  The Veteran submitted a claim for increased rating in October 2008.  His low back disability is currently evaluated under DC 5242, pertaining to degenerative arthritis of the spine.   

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, DC 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if there is favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243, incapacitating episodes caused by intervertebral disc syndrome (IVDS) during the past 12 months having a total duration of at least: 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

IV.  Analysis

Private treatment records dated March 2008 note that the Veteran complained of soreness in his lower back.  X-rays showed grade 1 spondylolisthesis of L5 on S1.  

During a January 2009 VA examination, the Veteran reported experiencing dull to sharp pain that increases with bending and lifting; flare-ups when walking distances greater than one block; and increased pain on rainy days.  The Veteran reported having sharp shooting pain down his right leg about once every two weeks.  The Veteran did not have any incapacitating episodes.  The examiner noted mild bilateral tenderness over the paravertebral muscles and at the coccygeal area.  Forward flexion was to 75 degrees; extension to 25 degrees; left lateral flexion to 15 degrees; right lateral flexion to 20 degrees and left and right lateral rotation to 20 degrees.  After repetitive use testing, forward flexion was to 70 degrees and extension was to 20 degrees.  The examiner noted that repetitive use testing showed increased pain, fatigue and a mild weakness with lack of endurance was noted.  The examiner noted that the Veteran has peripheral neuropathy of the lower extremities secondary to diabetes.  An MRI of the lumbar spine showed mild degenerative changes and Grade I anterior spondylolisthesis of L5 on S1.  The examiner diagnosed the Veteran with mild degenerative changes of the lumbar spine with posterior disc bulges at L1-2 and L5-S1 and Grade I anterior spondylolisthesis of L5 on S1.  

In a February 2009 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes.  
  
In May 2009, the Veteran underwent a VA examination in connection with his total disability based on individual unemployability (TDIU) claim.  The Veteran reported that there were no changes to his back condition since his January 2009 VA examination.  The Veteran described his back pain as very severe pain, which requires him to take Lyrica, Darvocet, Mobic and Tylenol #3 around the clock.  

In March 2013, the Veteran testified before a Veterans' Law Judge.  The Veteran reported that he has four or five incapacitating episodes per month, depending on what he is doing.  The Veteran reported that when he has back pain, it sometimes feels like someone sticks a knife in his back and twists it.  The Veteran reported that during those times, his knees buckle.  The Veteran also reported that he fell over a wheelbarrow and into his tools.  The Veteran's wife reported that he fell twice during the previous summer.  

During a December 2013 VA examination, the Veteran reported having a spinal fusion at L5-S1 in November 2011.  The Veteran reported having chronic low back pain and that he had some radiation into the left thigh that resolved over the past few months.  The Veteran denied loss of bowel or bladder control.  The Veteran reported that his low back pain is worse with repetitive bending, repetitive lifting, and certain movements (like rotation used for golfing).  Flexion was to 85 degrees, with objective evidence of painful motion beginning at 80 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 30 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner noted that the Veteran had less movement that normal and pain on movement in his thoracolumbar spine.  There was no localized tenderness, pain to palpation, or muscle spasms noted.  No radiculopathy was noted.  X-rays showed post fusion changes at the L5 and S1 vertebral bodies.  Degenerative discs were noted at L1-L2 and L5-S1. Mild anterior subluxation of L5 on S1was noted.  The examiner noted there was no intervertebral disc syndrome and no related neurological problems.  

Based on a review of the record, an increased rating is not warranted.  The evidence does not show that forward flexion of the Veteran's thoracolumbar spine has been limited to less than 30 degrees or that there was favorable ankylosis of the entire thoracolumbar spine at any time.  During his January 2009 range of motion testing, forward flexion was to 75 degrees with objective evidence of pain on movement noted at 70 degrees after repetitive-use testing.  During his December 2013 range of motion testing, forward flexion was to 85 degrees with objective evidence of pain on movement noted at 80 degrees.  No additional limitation was noted after repetitive-use testing.  Additionally, none of the evidence of record found favorable ankylosis of the entire thoracolumbar spine.  Therefore, a higher evaluation is not warranted.  

The Board has also considered whether the Veteran's low back disability warrants a separate compensable evaluation for any associated neurological disorder.  During the January 2009 VA examination, the Veteran reported that his back pain occasionally traveled down his right leg.  The Veteran denied having weakness, bladder, or bowel complaints.  The January 2009 VA examiner also noted that the Veteran's peripheral neuropathy of the lower extremities was secondary to his diabetes.  Since the January 2009 VA examination, service connection has been granted for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to diabetes.  During the December 2013 examination, the Veteran reported that he had some radiation into his left thigh that resolved two to three months earlier.  The examiner noted no radiculopathy, pain to palpation or muscle spasms and specifically noted that the Veteran did not have any related neurological problems.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's low back disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

In addition, the Board has considered rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran testified at the Board hearing that he experienced incapacitating episodes, the January 2009 and December 2013 examiners noted no incapacitating episodes during the past year.  In addition, the evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the period on appeal.

The Board has also considered the Veteran's lay statements that his back disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

V.  Other Considerations 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total disability rating based on individual unemployability (TDIU) was granted in an August 2009 rating decision, effective October 2008.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for degenerative changes of the lumbar spine is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


